Wisner and Scudder, JJ.
(dissenting). We respectfully
dissent. Although we agree with the majority that County Court erred in refusing to give an intoxication charge, we conclude that the error is harmless in view of the evidence that defendant was seen with the gun before he became intoxicated (cf People v Perry, 61 NY2d 849, 850-851; see generally People v Crimmins, 36 NY2d 230, 241-242). Thus, we would affirm. An employee testified that defendant entered the bar area from the kitchen, and four witnesses testified that while defendant was in the bar area drinking heavily, he left the bar area twice, once to go outside and once to go to the restroom. There is no evidence that defendant went into the kitchen after he began drinking at the bar and there is no evidence in the record that defendant was intoxicated when he was observed by the employee in the kitchen with the gun tucked into his belt. Thus there is evidence that defendant knowingly possessed the weapon while in the kitchen, before he became intoxicated. “Knowledge, of course, may be shown circumstantially by conduct * * *. Generally, possession suffices to permit the inference that the possessor knows what he possesses, especially, but not exclusively, if it is * * * on his person” (People v Reisman, 29 NY2d 278, 285, cert denied 405 US 1041; see People v Sanchez, 86 NY2d 27, 32-33; People v Kirkpatrick, 32 NY2d 17, 23, appeal dismissed 414 US 948). In our view, the evidence of guilt is overwhelming and it cannot be said that there is a significant probability that defendant would have been acquitted had the intoxication charge been given (see generally Crimmins, 36 NY2d at 241-242). Present — Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Lawton, JJ.